          Case 1:19-cv-11235-LTS Document 94 Filed 09/22/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                             )
SHAWN T. MCCLINTON,                          )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      Civil No. 19-11235-LTS
                                             )
LEIGHTON FACEY,                              )
                                             )
       Defendant.                            )
                                             )

                                          JUDGMENT

                                      September 22, 2021

     Pursuant to the Court’s Order, Doc. No. 12, dated September 18, 2019, all claims against

Defendant Boston Police Department Area B2 are DISMISSED WITHOUT PREJUDICE.

     Pursuant to the Court’s Order, Doc. No. 34, dated March 16, 2020, all claims against

Defendant City of Boston are DISMISSED WITH PREJUDICE.

     Pursuant to the Court’s Order, Doc. No. 93, dated September 22, 2021, allowing Facey’s

motion for summary judgment and denying McClinton’s motion for summary judgment, all

claims against Defendant Lieutenant Leighton Facey are DISMISSED WITH PREJUDICE. The

case in this Court is closed.

     Each side shall bear its own fees and costs.



                                                    SO ORDERED.


                                                     /s/ Leo T. Sorokin
                                                    Leo T. Sorokin
                                                    United States District Judge
